Citation Nr: 1624131	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied a compensable rating for bilateral hearing loss and a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy with ileal conduit and scar.  In October 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In December 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In February 2012, the Board denied an increased (compensable) schedular rating for bilateral hearing loss (finding that the record did not raise the matter of a higher rating on an extra-schedular basis).  At that time, the Board also remanded the Veteran's prostate cancer claim to the agency of original jurisdiction (AOJ) for further development.

In April 2012, the Veteran appealed the Board's denial of a compensable rating for hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In  August 2013, the Court issued a Memorandum Decision, setting aside the Board's determination that the record did not raise the matter of whether referral for extra-schedular consideration was warranted, and remanded that matter to the Board for further proceedings consistent with the decision.  

In April 2014, the Board remanded the hearing loss claim  for additional development.  After accomplishing further action, in a July 2013 supplemental SOC (SSOC), the AOJ continued to deny the Veteran's hearing loss and prostate cancer claims, (as reflected in an October 2014 supplemental SOC), and returned the matters to the Board for further appellate consideration.

In January 2015, the Board denied an increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, and again remanded the claim for an increased rating for prostate cancer for further development.

The Veteran again appealed the Board's denial of a compensable, extra-schedular rating for hearing loss to the Court.  In a December 2015 Memorandum Decision, the Court vacated the Board's decision, and remanded this matter to the Board for further proceedings consistent with the Memorandum Decision.

This appeal is now being processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Review of the records in these systems reveals that  the AOJ has not yet accomplished the action requested in January 2015 with respect to the prostate cancer claim.  Hence, that matter is not presently before the Board and, unless granted to the Veteran's satisfaction on remand, will be the subject of a future Board decision.

For reasons expressed below, the claim remanded by the Court is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In the December 2015 Memorandum Decision, the Court found that the Board provided an inadequate statement of its reasons or bases for relying on the June 2014 examination in denying the Veteran's claim for a compensable, extra-schedular rating  for bilateral hearing loss.  

Specifically, the Court noted the Veteran's reports as to the impact of his service-connected hearing loss on the Veteran's ordinary conditions of daily life.  If this regard, on August 2008 VA examination, the Veteran reported that he experienced difficulty hearing things while on the telephone, while watching television, while "[a]t church/synagogue, theater, or [in a] large room," during one-on-one conversations, while "[l]istening to [f]emales," while at restaurants, at family gatherings, and "[w]hen someone is whispering."  He reported frustration with his diminished hearing, and stated that his hearing loss and tinnitus had, respectively, a moderate and severe effect on his daily activities.  

Also, during his December 201 Board hearing, the Veteran testified that, because of his hearing issues, he had missed phone calls and could not hear someone talking if a third person was talking or if the television was on.  He added that his listening issues have affected his relationship with his wife and other family members, who would often have to repeat themselves when talking to him.  

On June 2014 A audiology examination, the examiner noted that the Veteran 
had difficulty understanding others in the presence of background noise, but concluded that the appellant's hearing loss, impaired hearing and change in hearing threshold do not "meet the criteria to be considered a disability for VA purposes."  The examiner determined that the appellant's hearing loss affected the "ordinary conditions of daily life, including [the] ability to work."   

In the Memorandum Decision, the Court noted that the June 2014 examiner's determination regarding the Veteran's hearing loss did not reflect the examiner's own rationale for that conclusion but that the examiner instead used a subjective description of the impact "in the [v]eteran's own words"-specfically, that the "veteran has difficulty understanding others in [the] presence of background noise."  The Court directed the Board to explain its reliance on the June 2014 examiner's opinion, or to obtain further opinion in this regard.

Given the above, the remaining matter on appeal is being remanded for further examination to obtain an actual medical opinion addressing the functional impact of the Veteran's  hearing loss on the "ordinary conditions of daily life", as indicated by the Court.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for increased rating.  See 38 C.F.R. § 3.655 (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

Thereafter, this matter should be referred to the Under Secretary for Benefits or the Director of VA's Compensation  Service for extra-schedular consideration, pursuant to the provision of 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration  when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, the Veteran has asserted that his hearing loss has had a significant impact on the conditions of daily life such that his symptoms may result in an exceptional or unusual disability picture that render impractical the application of the regular schedular standards.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination, by an audiologist or appropriate physician, for evaluation of his bilateral hearing loss.   The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.   



Following interview with the Veteran, and review of the record, the examiner must fully describe the functional effects of the Veteran's bilateral hearing.   Then, the examiner is specifically requested to offer a medical opinion-rather  than a reiteration of lay assertions-  addressing the the impact of the Veteran's hearing loss on the ordinary conditions of daily life, to include employment. 

In doing so, the examiner should  indicate the effect of the  disability, if any, on the Veteran's current level of occupational impairment, to include specific discussion of  whether the disability has resulted in marked interference with employment.  

Complete, clearly stated  rationale for the conclusions reached must be provided.  

2.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

3.  Refer the claim to VA's Chief Benefits Director or the Director of VA's Compensation Service for consideration of the Veteran's entitlement to a compensable, extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b). 
for his bilateral hearing loss.



4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a compensable rating for bilateral hearing loss on an extra-schedular basis.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


